Gilbert, J.
1. The restriction “for residence purposes,”• as contained in the deed involved in this ease, does not prohibit the erection of apartment-houses used exclusively for residence purposes. McMurtry v. Phillips, 103 Ky. 308 (45 S. W. 96, 40 L. R. A. 489); Schadt v. Brill, 173 Mich. 647 (139 N. W. 878, 45 L. R. A. (N. S.) 726, 728 and note); Teagan v. Keywell, 212 Mich. 649 (180 N. W. 454); Struck v. Kohler, 187 Ky. 517 (219 S. W. 435).
2. Under the evidence the court was authorized to hold that the defendant was not violating the restriction in the deed with reference to “barns, servants’ and other outhouses,” by the erection of “garages” to be used merely for storing the private cars of occupants of the apartments to which they appertain. See Riverbank Improvement Co. v. Bancroft, 209 Mass. 217 (95 N. E. 216, 34 L. R. A. (N. S.) 730, note, Ann. Cas. 1912B, 450).
3. The judgment refusing to grant an interlocutory injunction was not erroneous. Judgment affirmed.

All the Justices concur.

Ftiller & Bell, for plaintiffs.
Alston, Alston, Foster & Moise, for defendants.